EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 97 to Registration Statement No. 2-27962 on Form N-1A of our reports dated February 16, 2009, relating to the financial statements and financial highlights of Eaton Vance Special Investment Trust, including Eaton Vance Greater India Fund and Eaton Vance Small-Cap Value Fund, appearing in the Annual Reports on Form N-CSR of Eaton Vance Special Investment Trust for the year ended December 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectuses, Independent Registered Public Accounting Firm in the Statements of Additional Information, and items 4. and 8. in the Supplements to the Prospectuses, which are incorporated by reference and part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts September 28, 2009
